                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


I.M. WILSON, INC.,
                  Plaintiff                                      CIVIL ACTION

               v.

OTVETSTVENNOSTYOU "GRICHKO":
et al.,                                                          NO. 18-5194
             Defendants

                                              ORDER

       AND NOW, this 18th day of October, 2019, upon consideration of Defendants' Motion for

Leave to Supplement Preliminary Injunction Record, and to Alter, Amend or Seek Relief from the

Court's July 25, 2019 Order (Doc. No. 76), the Response in Opposition (Doc. No. 83), the Reply in

Support (Doc. No. 85), and oral argument held on September 12, 2019, it is ORDERED that

Defendants' Motion (Doc. No. 76) is GRANTED in PART and DENIED in PART as follows:

       1.      The exhibits accompanying Defendants' Motion (Doc. No. 76) will not supplement

the preliminary injunction record;

       2.      The Court's grant of Plaintiffs motion for preliminary injunction in its July 25, 2019

Order (Doc. No. 67) is VACATED;

       3.      Defendants will no longer be enjoined from selling GRISHKO-branded products in

the United States; and

       4.      Plaintiff shall not be required to post a bond.




                                                                 UNITED ST ATES DISTRICT JUDGE
